DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2016/0158486 Colbaugh et al., hereinafter “Colbaugh”.
Regarding claim 1, Colbaugh discloses a light supply method for phototherapy (Abstract), comprising: driving a plurality of light emitting modules of a light source device (Para 7 and Figure 7, element 16 and 18) so that the light source device outputs a first light (Para 7, first light at first intensity); sensing the first light by a light sensing device to receive a first light parameter of the first light (Para 61, 66, and 67; the parameter determination module is directly an evaluation of the sensor information, one of which is the light sensor, that controls the light source parameters); receiving a second light parameter corresponding to best physiology of a user (Para 7, the second light parameter is determined to be pre-existing or pre-determined data that is used in the treatment regimen to correspond to the best treatment for the user); and adjusting a light output ratio of the light emitting modules based on the second light parameter and adjusting the first light parameter to the second light parameter (Para 7, one or more of the light parameters are changed and the new light parameter is outputted by all the light sources), thereby adjusting the first light to a second light (Para 7), wherein the light emitting modules respectively have a different central wavelength (Para 30 and 32), wherein a half-height width of a plurality of spectra of the light emitting modules is less than 30 nanometers (Para 32).
Regarding claim 2, Colbaugh discloses adjusting the light output ratio of the light emitting modules (Para 7) comprises: adjusting the light output ratio of the light emitting modules to optimize at least one of illuminance, luminous range, color rendering index, and chromatic aberration of at least one of the first light and the second light (Para 35).
Regarding claim 3, Colbaugh discloses the light sensing device comprises a first light sensor (Para 61, one or more light sensors); the first light sensor and the light source device are separated by a first predetermined distance (See Figure 7, Para 54, and Para 61; it is inherent that there would be a predetermined distance, examiner suggests being more detailed with this limitation); and the light supply method further comprises: based on the first predetermined distance, receiving the second light by the first light sensor to receive a first output light parameter (Para 61, 66, and 67).
Regarding claim 7, Colbaugh discloses the best physiology is best data or target data associated with at least one of sleep quality, inhibition condition of melatonin during the daytime, and a depression scale analysis of the user (Para 26, 32, 46, and 49).
Regarding claim 8, Colbaugh discloses providing a monitor interface (Figure 7, element 76), and adjusting at least one of the first light parameter and the second light parameter through the monitor interface (Para 57-58, and 75).
Regarding claim 10, Colbaugh discloses a light supply system for phototherapy (Abstract), comprising: a light source device (Figure 7, element 10), comprising a plurality of light emitting modules (Figure 7, elements 16 and 18), wherein the light emitting modules are driven to provide a first light (Para 7); a light sensing device (Figure 7, element 142 and Para 67), configured to sense the first light to receive a first light parameter of the first light (Para 61, 66, and 67; the parameter determination module is directly an evaluation of the sensor information, one of which is the light sensor, that controls the light source parameters); and a monitoring module (Figure 7, element 78), coupled to the light source device and the light sensing device (Figure 7), configured to receive a second light parameter corresponding to best physiology of a user (Para 7, the second light parameter is determined to be pre-existing or pre-determined data that is used in the treatment regimen to correspond to the best treatment for the user) and to adjust a light output ratio of the light emitting modules based on the second light parameter and adjust the first light parameter to the second light parameter, thereby adjusting the first light to a second light (Para 7, one or more of the light parameters are changed and the new light parameter is outputted by all the light sources), wherein the light emitting modules respectively have a different central wavelength (Para 30 and 32), and a half-height width of a plurality of spectra of the light emitting modules is less than 30 nanometers (Para 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0158486 Colbaugh et al., hereinafter “Colbaugh”, in view of US 2021/0112647 Coleman, hereinafter “Coleman”.
Regarding claim 4, Colbaugh discloses the light sensing device further comprises a second light sensor (Para 61, one or more light sensors). 
Colbaugh does not disclose the second light sensor and the first light sensor are separated by a second predetermined distance; and the light supply method further comprises: based on the second predetermined distance, receiving light reflected from a table top by the second light sensor to receive a second output light parameter.
However, Coleman discloses a light therapy system (Abstract and Para 231) and teaches the second light sensor and the first light sensor are separated by a second predetermined distance (See Figure 4, element 403 and Para 287); and the light supply method further comprises: based on the second predetermined distance, receiving light reflected from a table top by the second light sensor to receive a second output light parameter (Para 287).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a second predetermined distance that receives light from a table top as taught by Coleman, in the invention of Colbaugh, in order to measure various light properties of the reflected light (Coleman; Para 287).
Regarding claim 6, Colbaugh discloses controlling illuminance of the second light provided to the first light sensor (Para 7 and 35).
Colbaugh does not disclose illuminance to be between 2800 lux and 3200 lux; and controlling a color temperature of the second light to be one of between 4800k and 5200k and between 7800k and 8200k.
However, Coleman teaches illuminance to be between 2800 lux and 3200 lux (Para 227); and controlling a color temperature of the second light to be one of between 4800k and 5200k and between 7800k and 8200k (Para 234).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed specific light parameters as taught by Coleman, in the invention of Colbaugh, in order to achieve the desired treatment (Coleman; Para 227 and 234).
Regarding claim 9, Colbaugh discloses a first central wavelength of a first light emitting module among the light emitting modules is adjacent to a second central wavelength of a second light emitting module (Para 30 and 46). 
Colbaugh does not disclose a wavelength difference between the first central wavelength and the second central wavelength is less than or equal to 40 nanometers.
However, Coleman teaches a wavelength difference between the first central wavelength and the second central wavelength is less than or equal to 40 nanometers (Para 61).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a specific wavelength difference as taught by Coleman, in the invention of Colbaugh, in order to achieve the desired treatment (Coleman; Para 61).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0158486 Colbaugh et al., hereinafter “Colbaugh”, in view of US 2021/0112647 Coleman, hereinafter “Coleman”, further in view of DE 102016203164 A1 Leicht et al., hereinafter “Leicht”.
Regarding claim 5, Colbaugh discloses controlling illuminance of the second light provided to the first light sensor (Para 7 and 35).
Colbaugh does not disclose illuminance to be between 5800 lux and 6200 lux.
However, Leicht discloses a light therapy system to treat depression (Para 1) and teaches illuminance to be between 5800 lux and 6200 lux (Para 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed specific light parameters as taught by Leicht, in the invention of Colbaugh, in order to achieve the desired treatment (Leicht; Para 4).
Colbaugh does not disclose controlling a color temperature of the second light to be between 4800k and 5200k.
However, Coleman teaches controlling a color temperature of the second light to be between 4800k and 5200k (Para 234).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed specific light parameters as taught by Coleman, in the invention of Colbaugh, in order to achieve the desired treatment (Coleman; Para 227 and 234).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792
/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792